159 S.W.3d 847 (2005)
Norma BUTTREY and Alfred Buttrey, Plaintiffs/Appellants,
v.
Walter C. BOARDWINE, D.O., Mineral Area Regional Medical Center and Sulzer Spine-Tech Surgical, Inc., Defendants/Respondents.
Nos. ED 84076, ED 84276.
Missouri Court of Appeals, Eastern District, Division Four.
January 25, 2005.
Motion for Rehearing and/or Transfer Denied March 23, 2005.
Application for Transfer Denied April 26, 2005.
Stephen F. Meyerkord, Steven D. Rineberg, St. Louis, MO, for appellants.
Kenneth C. Brostron, Judith C. Brostron, St. Louis, MO, Thomas N. Sterchi, Paul S. Penticuff, Kansas City, MO, Philip L. Willman, Matthew S. Hendricks, St. Louis, MO, for respondents.
Before LAWRENCE E. MOONEY, P.J., LAWRENCE G. CRAHAN and MARY K. HOFF, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 23, 2005.

ORDER
PER CURIAM.
This consolidated appeal arises out of plaintiffs' actions brought against a surgeon, a hospital, and a medical-device manufacturer. As to their action against Dr. Boardwine, the plaintiffs allege the trial court erred (1) by denying their motion to strike for cause venireman Everding; and (2) in submitting a withdrawal instruction. As to their action against defendant Mineral Area Regional Medical Center, the plaintiffs allege the trial court erred in granting the defendant's motion to dismiss the plaintiffs' negligent credentialing claims against defendant. As to defendant Sulzer Spine-Tech Surgical, Inc., plaintiffs allege the trial court erred in granting summary judgment in favor of the defendant on plaintiffs' claim for negligent entrustment.
We have reviewed the parties' briefs and the record on appeal. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order. The judgment is affirmed. Rule 84.16(b).